DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
8, 11-12, 20, 25 and 31-42
Pending:
1-7, 9-10, 13-19, 21-24 and 26-30
Withdrawn:
none
Examined:
1-7, 9-10, 13-19, 21-24 and 26-30
Independent:
1
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 7/27/2016.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objections are withdrawn.
The 112/b rejections are withdrawn, however new rejections are applied.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim objections
Claim 6 is objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
6
wherein the method further comprise
"...comprises"



Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9-10, 13-19, 21-24 and 26-30 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:

Claim
Recitation
Comment
1
iii) filtering...
(a) a first subset
of portions..., and/or (b) a second subset of portions...,
thereby generating a set of filtered genomic portions not containing the first subset of portions
and/or the second subset of portions
The recitation is not interpretable, at least because the set of "(a) a first... and/or (b) a second..., thereby generating... not... the first... and/or the second..." appears to be logically inconsistent.  Possibly one or both instances of the twice-recited "and/or" should be amended.  For example, the recitation reads on the option of "...filtering... the first... and... the second" which option appears incompatible with any option within the recited "thereby generating... not... the first... and/or the second..."
5
the determining
Lacks antecedent at least because claim 1 recites multiple instances of "determining,"  and it is not clear which is referenced by this recitation.  Generally, the relationship to claim 1 is unclear.  Also, more generally regarding claim 5, the relationship is unclear between the output(s) of claim 5 and any particular step of claim 1.  For example, it is not clear whether the "copy number alteration quantification" of claim 1 is an input to the "transforming" of claim 5, is an out of the transforming or is required to have some other relationship.  
5
the set of genomic portions each coupled with a copy number alteration
quantification
It is not clear what antecedent the recitation references, at least because the claim 1 "set of genomic portions" and "determining a copy number alteration quantification" do not recite being "coupled" as recited in claim 14.  This rejection might be overcome by amending to clearly recite the antecedent, including any "coupled" aspect in claim 1.  A BRI is assumed to consist of the recited "set of genomic portions."
14
the copy number alteration quantification coupled to each of the genomic portions for the nucleic acid sample
Similarly, it is not clear what antecedent the recitation references, at least because the claim 1 "copy number alteration quantification" does not recite being "coupled" as recited in claim 14.  This rejection might be overcome by amending to clearly recite the antecedent, including any "coupled" aspect in claim 1.  A BRI is assumed to consist of the recited "copy number alteration quantification."
5
transforming...
the common principal component origin
...
determining a and common principal component origin
This rejection might be overcome by amending to "[[the]]a common..."  An interpretation is assumed consistent with the above suggestion.

At "and common principal component origin" an article appears to be missing before "common principal component origin," possibly "the."
6
according to variance of principal components for a set of training samples
At "according to variance" an article appears to be missing before "variance," possibly "a."

The relationship is unclear between this recited instance of "principal components" and those preceding.  Possibly this instance should be preceded by "the."

The recited "variance... for a set" appears to be grammatically incorrect and/or inconsistent with common usage of "variance."  Possibly "[[for]]over a set..." should be recited.

An interpretation is assumed consistent with the above suggestions.
6
and wherein the method further comprise determining the presence or absence of genomic instability is based on the normalized distance.
The recitation contains a grammatical error.  As noted in the objections, it appears that "comprise" should read "comprises," which verb requires an object, but it is not clear here, grammatically, what is the object and what is the grammatical structure of the object.  Possibly "...is based..." should read "...[[is]], based on..."  An interpretation is assumed consistent with the above suggestion.
7
training samples... not having genomic instability
It is not clear how the recited "not having genomic instability" modifies the recited "training samples."  For example, it is not clear what determines "genomic instability" with respect to the training samples.  The claim recites "determining a presence or absence of genomic instability for a subject" (preamble), such that the overall outcome of the recited method is this determination.  However, it is not clear what is the meaning of "genomic instability" with respect to the training samples.  In the context of the recited "training samples," the recited "instability" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)  In a BRI, this instance of "instability" might mean the presence of any copy number variation, but then the utility of the training samples is unclear.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
a clustering process
The recitation does not invoke 112/f because it is interpreted as a well-known process, e.g. the mathematical process of "cluster analysis."  MPEP 2181.I.A,3rd para. pertains with analogy to structures having "sufficiently definite meaning," such as "filters" and "brakes." 
1
representative
In the context recited in claim 1, the term is interpreted as being defined by the result of the recited clustering process.
3
a guanine-cytosine
(GC) normalizing process
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "process") and function and/or result (here "guanine-cytosine (GC) normalizing") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 18, lines 4-20.  MPEP 2181.III-IV pertain.  
14
a segmentation process
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "process") and function and/or result (here "segmentation ") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 19, lines 17-23.  MPEP 2181.III-IV pertain.  

Claim 15 does not invoke in this regard because it further specifies the required structure.  MPEP 2181.I.C pertains.



Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1-4 and 14-15
Claims 1-4 and 14-15 are rejected under 35 USC 103 as unpatentable over Klambauer (as cited on the attached "Notice of References Cited" form 892).

In claim 1, the recited mapping thousands to millions of sequence reads and determining copy number read on Klambauer's "...a single chromosome of 125Mb length, divided into 5000 segments... ...  The overall number of evaluation segments was therefore 40 x 5000 = 200 000" (emphasis added, p. 8, 2nd col., 3rd para.); "Estimation of DNA copy numbers is another important kind of quantitative analysis, in which local depths of coverage must be mapped to integer copy numbers" (emphasis added, §"INTRODUCTION," 1st para.); "methods for estimating DNA copy numbers... reference-based approaches..." and "...reference can either be a designated control sample..." (§"INTRODUCTION," 2nd para.); "...estimates variations in read counts across samples and... uses these estimates for CNV calling" (p. 3, 1st col., 3rd para.); and "reference genome" (emphasis added, Fig. 4 caption; and entire document).  While Klambauer may not recite reference samples in the same order and with relationships to mapping as recited, it would have been prima facie obvious to alter the order and relationships of Klambauer to arrive as those recited, as examples of combining prior art elements according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results.  Also, repetition of previously recited steps, such as operating on a multiplicity of reference samples, would have been prima facie obvious (MPEP 2143 E., Example 9 pertains).
The recited filtering reads on Klambauer's "gene filtering" (p. 6, 2nd col., 2nd para.) and "filtering
... CNVs..." (p. 10, 1st col., last para.; and entire document).
The recited determining genomic instability reads on Klambauer's "copy number variations (CNVs)" (§"ABSTRACT;" and entire document).

Claim 2 specifies quantifying the number of sequence reads mapped to the genomic portion which reads on Klambauer as described for claim 1.

In claims 3-4 the recited GC normalized quantification and adjusted quantification read on Klambauer's "correction for GC content." (§"ABSTRACT;" and entire document).

Claim 14 specifies segmentation which reads on Klambauer's "segmentation algorithm" (p. 2, 2nd para.; p. 6, §"Segmentation and CNV call;" and entire document).

Claim 15 specifies circular binary segmentation which reads on Klambauer's "circular binary segmentation" (p. 7, 2nd para.; p. 6, §"Segmentation and CNV call;" and entire document).





Claims 5-6
Claims 5-6 are rejected under 35 USC 103 as unpatentable over Klambauer as applied to claims 1-4 and 14-15 above and further in view of Wellcome Trust (as cited on the attached "Notice of References Cited" form 892).
Claim 5 specifies principal component transformation of the set of genomic portions, which recitation is not taught by Klambauer but reads on Wellcome Trust's "Principal components analysis of genome-wide intensity data" (p. 11, 2nd para.; and entire document) and "for each individual at each CNV the absolute distance from the mean of the distribution that individual was assigned to was calculated" (emphasis added, Supplementary Materials 1, p. 21, 2nd col.; and entire document), noting that there are 112 issues to address as described above.
Claim 6 specifies normalized distance and variance of principal components which reads on Wellcome Trust's "This included different methods for normalization of the signals (see SoM section 4.3 for details). Secondly, some pipelines incorporated a new method called probe variance scaling (PVS) which weights probes based on information derived from duplicate samples (see SoM section 4.5 for details). Thirdly, some pipelines used the first principal component of the normalized probe intensities to summarise the probe-level data to CNV-level data, whereas other pipelines used the mean of the probe intensities" (p. 13, 2nd para.; also Supplementary Materials 1, §§1.2, 3.2, 4.3, 5.1, 9.2; and entire document) and "...some pipelines incorporated a new method called probe variance scaling (PVS) which weights probes based on information derived from duplicate samples..." (emphasis added, p. 13, 2nd para.; also Supplementary Materials 1, §§1.2, 4.1, 4.5, 6.1; and entire document), noting that there are 112 issues to address as described above.  Also, Klambauer teaches normalization and variance analysis tools (p. 10, 2nd col., 3rd para.; Fig. 4 caption, §§S2.1.1, S2.2.8, S3.5, S3.5.4, S4.1; Figs. S5, S6).



Combining Klambauer and Wellcome Trust
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the copy number analysis of Klambauer using the related teaching of Wellcome Trust.  As motivation to combine, an advantage taught by Wellcome Trust of modifying methods such as those of Klambauer would have been the teaching of Wellcome Trust that "Principal components analysis of genome-wide intensity data with any probe mapping to within 1Mb of an immunoglobulin gene excluded from analysis (Supplementary Figure 29) shows reasonably clear discrimination by DNA source (though less clear than when all probes are included), with many probes, genome-wide, contributing to the discrimination." (p. 112nd para.).  Thus, PHOSITA would have been motivated to modify Klambauer using the above techniques of Wellcome Trust in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Klambauer and Wellcome Trust are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply the teaching of Wellcome Trust to the related teaching of Klambauer. 


Prior art made of record but not relied upon
Additional art is listed on the attached form 892 "Notice of References Cited," made of record but not relied upon, and also is considered pertinent to Applicant's disclosure.
Ringner generally addresses applications of principal component analysis in computational biology.




Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner comment
If filing after final, Applicant is encouraged to consider filing via the AFCP program:
https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-


Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631